DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 30 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al., US 2018/0199312 (Wu).
Wu discloses sidelink information transmission device and method and communications system.  
Regarding claim 12, Wu teaches a user equipment (remote UE) configured to communicate with a remote base station (base station) via a relay user equipment (relay UE), the user equipment comprising: a transceiver circuit (communication module 110, Fig. 10) arranged to communicate with said relay user equipment over a communication side-link using a plurality of communication resources (communication blocks 504, 507, 704, 707, 804 and 807, see [0070], [0077], [0091], [0098], [0106] and [0113]); and a controller (CPU 100) arranged 
Regarding claims 30 and 31, Wu further teaches that the first message further contains the identifier identifying the user equipment, wherein the identifier is C-RNTI (“Block 504: the remote user equipment transmits on the allocated sidelink resource to the relay user equipment, a connection request for establishing sidelink connection; the request information, for example, may further contain a cell radio network temporary identifier (C-RNTI) of the remote user equipment.”, [0070]-[0071]).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

5.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Campbell, US 6,792,112 (Campbell).
Regarding claim 13, Wu fails to specifically teach that the controller is configured, prior to transmitting the generated first message to the relay user equipment to encrypt the communications control message using encryption keys specific to the base station and the user equipment. Encrypting a message is a type of preprocessing to prepare the message for transmission, and thus, it is commonly adopted in communication environment. One example is shown by Campbell at col. 1, lines 63 — col. 2, line 1, “Signals transmitted from one of the mobile units to one of the base stations are encrypted using an encryption key entered into the mobile unit by a user. The base station decrypts the signals using this encryption key before performing the standard base station-to-base station encryption described above.” Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to adopt encryption in the teaching of Wu before the message is transmitted, as taught by Campbell, in order to protect the data from unauthorized access. 
		Regarding claim 14, Wu further teaches that the controller is configured to provide one or both of: information to the relay user equipment identifying the user equipment to the relay user equipment and information identifying the communications control message that is to be transmitted to the base station by the relay user equipment (“Block 504: the remote user equipment transmits on the allocated sidelink resource to the relay user equipment, a connection request for establishing sidelink connection; the request information, for example, . 
6.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Park et al., US 2014/0169265 (Park).
Regarding claims 15 and 16, Wu fails to specifically teach that the communications control message comprises a Radio Resource Control, RRC, message, and that wherein the RRC control message comprises an RRC Connection Request message. However, WU teaches transmitting a connection request message (see Fig. 5, 7 and 8) although the specific term RRC connection request is not used. Park specifically teaches the communications control message comprises a Radio Resource Control, RRC, message, and that wherein the RRC control message comprises an RRC Connection Request message (“The terminal 21 transmits a radio resource control (RRC) connection request message to the relay RS1 to request RRC connect setting (S204). The macrocell base station 10 finally receives and processes the RRC connection request message.” Park, [0048)). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wu by specifically adopting the RRC connection request message, as taught by Park, in order to set up the connection using what is already an established signaling scheme in radio communication. 

Allowable Subject Matter
7.	Claims 1-11 are allowed.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.